Case 1:20-cv-02241-ABJ Document 8-4 Filed 10/26/20 Page 1 of 3




Defendants’ Exhibit
      No. 4
          Case 1:20-cv-02241-ABJ Document 8-4 Filed 10/26/20 Page 2 of 3




 OFFICE OF THE ATTORNEY GENERAL FOR THE DISTRICT OF COLUMBIA PRE­
                          CHARGE SETTLEMENT AGREEMENT


        I, Daquan Lewis, have been advised through my counsel that the District ofColumbia
government is currently investigating me for alleged violations ofthe District ofColumbia
Municipal Regulations relating to the carrying ofconcealed pistols, 24 DCMR § 2344.2. These
violations are alleged to have occurred on October 10, 2018 as reported in Metropolitan Police
Department ("MPD") report CCN 20-181010 and on October 20, 2018 as reported in MPD CCN
18178049.
        In consideration ofthe government's delaying any final decision with respect to the filing
ofcriminal charges in connection with these investigations, I hereby agree to voluntarily
surrender my license to carry a firearm in the District ofColumbia to be placed under the status
ofsuspension for a period ofsix (6) months. I furthermore agree to report to MPD's Firearm
Registration Unit within 10 days ofsigning this agreement to physically surrender the license, at
which time the 6-month period will commence. I understand that by signing this agreement, I do
not have a license to carry a firearm in a concealed manner in the District ofColumbia for the
duration ofthis 6-month period. However, I will retain my license as a Special Police Officer­
Armed (License No. SP0203703) with all associated privileges to carry a firearm while at work,
I may transport a firearm in accordance with District regulations to and from work, and I also
retain the Second Amendment rights ofD.C. citizens, such as the ability to possess registered
firearms within my residence.
       During this six months, I will enroll and complete a Firearms Safety Training Course in
accordance with MPD's registration requirements (i.e., 4 hours), which will be credited towards
renewal ofmy registration after the suspension is lifted. Once the 6-month period expires, the
Office ofthe Attorney General agrees to not bring charges under any circumstances on the two
above-referenced CCN investigations if I have completed my Firearm Safety Course and have
not been arrested and convicted on any firearm offenses involving the possession or carrying of a
Case 1:20-cv-02241-ABJ Document 8-4 Filed 10/26/20 Page 3 of 3
